Citation Nr: 1025382	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by fatigue, to include chronic fatigue syndrome.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for actinic keratoses of 
the face.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for osteoporosis.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for arthritis of the left 
hip.

8.  Entitlement to service connection for arthritis of the right 
hip.

9.  Entitlement to service connection for arthritis of the right 
knee.

10.  Entitlement to service connection for arthritis of the left 
ankle.

11.  Entitlement to service connection for arthritis of the right 
ankle.

12.  Entitlement to service connection for nasal obstruction as 
residual from surgery.

13.  Entitlement to service connection for interstitial 
cystitis/residuals of chronic urinary tract infections.

14.  Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee.

15.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 percent 
disabling.

16.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1986 to 
July 1998.  She had Army reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in December 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.

In an October 2009 rating decision, the RO denied entitlement to 
an increased rating for the service connected degenerative disc 
disease of the lumbar spine.  The Board finds that the Veteran's 
statements at the Board hearing represented a notice of 
disagreement to this rating decision.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
written Notice of Disagreement within the meaning of 38 U.S.C. § 
7105).  This issue is remanded to allow for the issuance of a 
statement of the case on this matter.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

The claims file contains some evidence that the RO has 
recognized that the Veteran filed a claim for service 
connection for depression, but it is unclear.  Therefore, 
the Board refers this unadjudicated claim to the Agency of 
Original Jurisdiction (AOJ).  As the Board does not have 
jurisdiction over this issue, it is referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for a disability 
manifested by fatigue, to include chronic fatigue syndrome, 
service connection for a cervical spine disability, and service 
connection for actinic keratoses of the face, and entitlement to 
an initial rating in excess of 10 percent for arthritis of the 
left knee, as well as the claim for an increased rating for the 
lumbar spine disability pursuant to Manlincon,  and entitlement 
to TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At the December 2009 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew her appeal as to 
the issues of entitlement to service connection for asthma, 
osteoporosis, right ear hearing loss, arthritis of the left hip, 
arthritis of the right hip, arthritis of the right knee, 
arthritis of the left ankle, arthritis of the right ankle, nasal 
obstruction as residual from surgery, and interstitial 
cystitis/residuals of chronic urinary tract infections.  

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the 
issues of entitlement to service connection for asthma, 
osteoporosis, right ear hearing loss, arthritis of the left hip, 
arthritis of the right hip, arthritis of the right knee, 
arthritis of the left ankle, arthritis of the right ankle, nasal 
obstruction as residuals from surgery, and interstitial 
cystitis/residuals of chronic urinary tract infections have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  A substantive appeal may be withdrawn in record 
at a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a 
veteran or her authorized representative.  38 C.F.R. § 20.204(a).

In the May 2006 rating decision, the RO denied the issues of 
entitlement to service connection for asthma, osteoporosis, right 
ear hearing loss, arthritis of the left hip, arthritis of the 
right hip, arthritis of the right knee, arthritis of the left 
ankle, arthritis of the right ankle, nasal obstruction as 
residual from surgery, and interstitial cystitis/residuals of 
chronic urinary tract infections.  At the December 2009 Board 
hearing, the Veteran orally and in writing withdrew her appeal as 
to these ten issues.  See 38 C.F.R. § 20.204(b)(1).  As a result, 
no allegation of error of fact or law remains before the Board 
for consideration with regard to this issue.  38 C.F.R. § 
20.204(c).  Accordingly, the Board does not have jurisdiction to 
review the appeal as to these issues.


ORDER

The claims of entitlement to service connection for asthma, 
osteoporosis, right ear hearing loss, arthritis of the left hip, 
arthritis of the right hip, arthritis of the right knee, 
arthritis of the left ankle, arthritis of the right ankle, nasal 
obstruction as residuals from surgery, and interstitial 
cystitis/residual of chronic urinary tract infections are 
dismissed.


REMAND

Regarding entitlement an increased rating for degenerative disc 
disease of the lumbar spine, the RO denied the claim in an 
October 2009 rating decision.  At the December 2009 Board 
hearing, the Veteran provided testimony which constitutes a 
timely notice of disagreement to the October 2009 rating 
decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (a 
statement made during a personal hearing, when later reduced to 
writing in a transcript, constitutes a written Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105).  The Board 
remands this issue for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The claims remaining in appellate status, service connection for 
a disability manifested by fatigue, to include chronic fatigue 
syndrome, a cervical spine disability, actinic keratoses of the 
face, and an initial rating in excess of 10 percent for arthritis 
of the left knee require additional development prior to final 
adjudication on the merits.  See 38 C.F.R. § 19.9.

The record shows that that Veteran is in receipt of disability 
retirement pay from the Federal government.  She testified that 
as part of the application process she had to file for disability 
benefits from the Social Security Administration (SSA), but was 
denied benefits from SSA.  VA has a duty to seek these records.  
See 38 C.F.R. § 3.159(c); see Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the AMC/RO should contact SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any medical 
records in its possession.

The Veteran has, in part, contended that the disability 
manifested by fatigue and the cervical spine disability are 
secondary to service-connected disabilities.  The RO did not 
issue a Veterans Claims Assistance Act of 2000 (VCAA) notice 
letter that informed the Veteran regarding secondary service 
connection.  Upon remand, the Veteran should be issued such a 
VCAA notification letter.  This letter should also inform the 
Veteran regarding establishing a disability rating and an 
effective date as outlined by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the claim for service connection for a disability 
manifested by fatigue, to include chronic fatigue syndrome, the 
record shows a medical diagnosis of "fatigue," but there is no 
medical record of a specific disability manifested by fatigue, to 
include chronic fatigue syndrome.  VA has defined requirements 
for a diagnosis of chronic fatigue syndrome.  See 38 C.F.R. 
§ 4.88a.  The Veteran has essentially asserted that this 
disability is secondary to her service-connected disabilities.  
38 C.F.R. § 3.310.  Service connection is currently in effect for 
residuals of hysterectomy, degenerative disc disease of the 
lumbar spine, arthritis of the left knee, tinnitus, and left ear 
hearing loss.  The Veteran should be scheduled for a VA 
examination to determine whether she has such a disability 
manifested by fatigue that is due to service or a service-
connected disability.  The examiner should specifically address 
whether the Veteran has a diagnosis of chronic fatigue syndrome 
for VA purposes.

The Veteran asserts that she has a cervical spine disability that 
either began in service or is secondary to the service-connected 
lumbar spine disability.  Regarding in-service injury, an August 
1986 service treatment record documents that the Veteran had a 
neck muscle strain after a motor vehicle accident and a March 
1996 service treatment record reports that the Veteran had a 
cervical sprain, but that active range of motion was within 
normal limits.  Current treatment records document a current 
cervical spine disability.  The Veteran should be scheduled for a 
VA examination to determine whether she has a cervical spine 
disability that is due to service or the service-connected lumbar 
spine disability.

The Veteran also asserts that she has actinic keratoses of the 
face, or residuals of previous lesions, that are attributable to 
service.  The evidence of record shows post-service diagnosis of 
the disability.  An October 1996 service treatment record is hard 
to decipher.  It shows an illustration of a face with a mark 
between the eyes - the area where the Veteran asserts she had an 
actinic keratosis during service.  The record notes that the 
Veteran had extreme sun exposure without a history of skin 
cancer.  A June 1998 service treatment record contains a 
diagnosis of actinic keratosis of the breast.  Another service 
treatment record documents a prior history of acne.  Based on the 
post-service diagnosis and relevant treatment in service, the 
Board finds that the Veteran should be scheduled for a VA 
examination to address whether a current diagnosis is 
attributable to service.  See 38 C.F.R. § 3.159.

Regarding the claim for a higher rating for the service-connected 
left knee disability, the Veteran has not been provided a VA 
examination.  Upon remand, the Veteran should be scheduled for an 
examination to evaluate the current severity of the disability.  
See 38 C.F.R. §§ 3.326, 3.327.

Lastly, the Veteran was previously denied entitlement to TDIU in 
an October 2009 rating decision.  However, at the time the 
disability ratings in effect did not meet the criteria for TDIU.  
Those percentages are now higher.  The Veteran testified 
regarding her inability to work.  The Court has held that a TDIU 
claim is not free-standing but is instead a form of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Since this issue is reasonably raised by the record, and there is 
not enough evidence to adjudicate this part of the claim, it is 
also remanded for an examination, opinion, and adjudication in 
the first instance by RO.

Accordingly, the case is REMANDED for the following action:

1.  Provide a Statement of the Case to the 
Veteran addressing the issue of an 
increased rating for degenerative disc 
disease of the lumbar spine.  The Veteran 
is hereby notified that she can only 
perfect an appeal as to such matter by the 
timely filing of a substantive appeal, also 
known as a VA Form 9, Appeal to the Board 
of Veterans' Appeals, within 60 days of the 
issuance of the statement of the case.  
This issue should only be returned to the 
Board if an appeal is perfected.

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).

3.  Issue the Veteran an additional VCAA 
notification letter regarding the service-
connection issues remaining on appeal.  
This letter should provide the Veteran with 
VCAA notice that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the benefits sought as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran must also be notified of the 
information and evidence needed to 
substantiate claims for secondary service 
connection.

4.  Schedule the Veteran for a VA 
examination for the disability manifested 
by fatigue.  The claims file should be sent 
to the examiner.  Following the review of 
the relevant evidence in the claims file, 
the clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should determine if the Veteran 
has a disability manifested by fatigue or 
if the Veteran meets the diagnostic 
criteria for a diagnosis of chronic fatigue 
syndrome.  If a disability manifested by 
fatigue or chronic fatigue syndrome is 
diagnosed, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. 50 percent probability 
or more) that such disability began during 
or is otherwise attributable to service.  
If the answer is no, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
probability or more) that such disability 
was caused or aggravated by a service-
connected disability or disabilities?

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.

The examiner is further informed that for 
VA purposes, the diagnosis of chronic 
fatigue syndrome requires:  (1) new onset 
of debilitating fatigue severe enough to 
reduce daily activity to less than 50 
percent of the usual level for at least six 
months; and (2) the exclusion, by history, 
physical examination, and laboratory tests, 
of all other clinical conditions that may 
produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of 
the condition, (ii) low grade fever, 
(iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches 
or weakness, (vi) fatigue lasting 24 hours 
or longer after exercise, (vii) headaches 
(of a type, severity, or pattern that is 
different from headaches in the pre-morbid 
state), (viii) migratory joint pains, 
(ix) neuropsychologic symptoms, (x) sleep 
disturbance.  

5.  Schedule the Veteran for a VA 
examination for the cervical spine 
disability.  The claims file should be sent 
to the examiner.  Following the review of 
the relevant evidence in the claims file, 
the clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a cervical spine disability 
that began during or is otherwise 
attributable to service, to include an 
August 1986 neck muscle strain after a 
motor vehicle accident and a March 1996 
cervical sprain?  If the answer is no, then 
the examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a cervical spine disability 
that was caused or aggravated by the 
service-connected lumbar spine disability?

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.

6.  Schedule the Veteran for a VA 
examination for the claim for service 
connection for actinic keratoses of the 
face.  The claims file should be sent to 
the examiner.  Following the review of the 
relevant evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran has actinic keratoses of 
the face that began during or are otherwise 
attributable to service, to include the 
October 1996 skin treatment showing a mark 
between the eyes, the June 1998 diagnosis 
of actinic keratosis of the breast, and 
history of acne.  

The examiner is requested to provide a 
rationale for any opinion provided.

7.  Schedule the Veteran for a comprehensive 
VA orthopedic examination for the purposes 
of determining the current severity of the 
left knee disability.  The claims file 
should be furnished to the examiner for his 
or her review.  All necessary tests 
including range of motion testing should be 
completed.  The examiner is asked to 
specifically address additional loss of 
function and pain on motion under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
functional loss found should be recorded in 
degrees.  A rationale for any opinion 
expressed should be provided.

8.  Schedule the Veteran for an examination 
to determine the effect of his service 
connected disabilities on his ability to be 
employed.  All appropriate tests and studies 
should be conducted.  Thereafter, the 
examiner should opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his service-
connected disabilities render him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be provided.

9.  Thereafter, the Veteran's claims 
remaining in appellate status must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).






___________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


